Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 4-5, filed 14 June 2022, with respect to claims 1-3 and 5-10 have been fully considered and are persuasive.  The rejection of 22 February 2022 has been withdrawn. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-20 directed to a group non-elected without traverse.  Accordingly, claims 11-20 have been cancelled.

Response to Arguments
Applicant’s arguments, see Remarks (pages 4-5), filed 14 June 2022, with respect to claims 1-3 and 5-10 have been fully considered and are persuasive.  The rejection of 14 June 2022 has been withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim(s) 9-10 is/are interpreted under 35 USC 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Regarding claim 9, the claim recites the limitation “power acquisition components” which uses a generic placeholder (“components”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Accordingly, this limitation is interpreted under 35 USC 112(f) as corresponding to one or more of a super capacitor, a battery, and a solar cell (Applicant’s specification, par. [0042]) and equivalents thereof.

Regarding claim 10, the claim recites the limitation “wireless communication module” (alternatively recited as a “wireless communication device”) which uses a generic placeholder (“module” or “device”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Accordingly, this limitation is interpreted under 35 USC 112(f) as corresponding to a network coding engine block, an ADC, a wireless receiver, and a wireless transmitter (Applicant’s specification, par. [0042]) and equivalents thereof.

Allowable Subject Matter
Claims 1-3 and 5-10 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the cited prior art does not expressly disclose or suggest Applicant’s claimed invention, particularly the emphasized portions below:
An infrared presence detector system comprising: a focal plane array including a first radiant energy sensor and a plurality of second radiant energy sensors, with the first and second radiant energy sensors configured to convert radiant energy into an electrical signal, wherein the first radiant energy sensor and the plurality of second radiant energy sensors are infrared sensors; and a processor coupled to the focal plane array and configured to control the first and second radiant energy sensors in a sleep mode wherein the first radiant energy sensor is energized and the plurality of second radiant energy sensors are de-energized, and an active mode wherein at least the plurality of second radiant energy sensors are energized when the first radiant energy sensor detects a presence.

Cobbinah (US 2008/0316025 A1) discloses an infrared presence detector system comprising: a sensor array including a first radiant energy sensor (202) and a second radiant energy sensor (206) with the first and second radiant energy sensors (202, 206) configured to convert radiant energy into an electrical signal; and a processor (102) coupled to the sensor array and configured to control the first and second radiant energy sensors in a sleep mode wherein the first radiant energy sensor is energized and the second radiant energy sensor is de-energized, and an active mode wherein at least the second radiant energy sensor is energized when the first radiant energy sensor detects a presence (par. [0014]-[0026], fig. 1-2).
Furry (US 2006/0091310 A1) discloses a focal plane array (44) comprising a plurality of radiant energy sensors (par. [0044]).
Tatsuoka (US 2012/0006988 A1) discloses a first radiant energy sensor (2) and a plurality of radiant energy sensors (3) are configured to view first and second scenes, respectively, wherein the radiant energy sensors are infrared sensors (par. [0024], [0048], fig. 1).
Lee (US 2018/0370034 A1) discloses a sleep mode wherein a first radiant energy sensor (110) is energized and a second energy sensor (120) is de-energized, and an active mode wherein the second radiant energy sensor (120) is energized when the first radiant energy sensor (110) detects a presence (par. [0023], fig. 3).
While presence detection with multiple infrared sensors and operating sensors in energized or de-energized modes were generally known in the art, the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed configuration wherein the sensors are part of a single focal plane array and are operated as claimed.
Accordingly, claim 1 is allowed.

Regarding claims 2-3 and 5-10, the claims are allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884